on appellant’s motion for rehearing
BELCHER, Judge.
Appellant insists that the evidence is insufficient to show that the man’s suit alleged to have been stolen was of the value of more than $50 at the time of the alleged taking.
Mr. Everts, buyer and manager of the men’s clothing department at Joske’s, testified that he paid $60 for the suit in question which retailed to the consumer for $100. This testimony was sufficient to show that the suit was of the value of more than $50. >
The complaint of the district attorney’s argument to the jury that “an eye dropper and a spoon on which the handle was bent into a curve” together with the remark “you know what they use that for” cannot be sustained as the first statement is supported by the evidence admitted without objection and the latter remark is a reasonable deduction from such evidence.
*573The motion for rehearing is overruled.
Opinion approved by the Court.